Filed 4/26/13 P. v. Borg CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A134306
v.
TYLER J. BORG,                                                       (Sonoma County
                                                                     Super. Ct. No. SCR506102)
         Defendant and Appellant.


         Tyler John Borg appeals from a judgment imposed following revocation of his
probation. He contends that the trial court abused its discretion in imposing a previously
suspended prison sentence of eight years. We affirm.
                                        FACTUAL BACKGROUND
         On April 17, 2007, defendant pled no contest to one count of assault with a deadly
weapon (Pen. Code,1 245, subd. (a)(1)) and admitted the allegation that he inflicted great
bodily injury on the victim (§ 12022.7, subd. (b)). The factual basis for the plea stemmed
from defendant’s involvement in a fight with his brother. Defendant’s brother struck the
windshield of defendant’s car with a rake and fled to his car. As defendant’s brother was
backing up his car, defendant threw a large rock through the back window, striking the
brother’s girlfriend, who was seated in the passenger seat. The girlfriend was in a coma
for one month, underwent two brain surgeries, and remained in the hospital for two




1
    All further statutory references are to the Penal Code.

                                                             1
months. She endured months of therapy, numerous procedures, and physical and
emotional trauma.
         On June 14, 2007, the court sentenced defendant to state prison for the aggregate
term of eight years. It suspended imposition of sentence and placed defendant on
probation for three years on conditions including that he serve one year in the county jail.
         On February 4, 2010, defendant was charged in Case No. SCR-577810 with one
count of spousal abuse with a prior conviction of corporal injury on a spouse. The
incident involved an argument between defendant and his then-wife in which defendant
threw a television remote control at his wife, striking her on the ankle which resulted in a
painful and large bruise. Defendant’s wife threw the remote control at the television set
and shattered the screen. Defendant then grabbed his wife around the throat and shoved
her into the wall. A request to revoke probation based on the spousal abuse allegation
was thereafter filed.
         On March 2, 2010, defendant pled guilty to a misdemeanor violation of spousal
abuse. On April 2, 2010, the court sentenced defendant to 60 days concurrent on the
misdemeanor violation, extended his probation term an additional two years, and
imposed a term of seven months in the county jail. He was further ordered not to contact,
threaten or harass his wife.
         On September 10, 2010, a third request to revoke probation was filed alleging that
defendant violated the probation condition that he have no contact with his wife. The
probation department reported that defendant had harassed his wife and had continued
telephone and physical contact with her in violation of probation. A criminal protective
order restraining defendant from contacting his wife was entered on September 10, 2010.
On February 10, 2011, defendant was reinstated on probation.
         A final request to revoke probation was filed on July 27, 2011, after defendant was
involved in a traffic collision in which he and his ex-wife2 were injured. Defendant
claimed he was taking his ex-wife to the hospital when she grabbed the steering wheel


2
    At some point, defendant and his wife divorced.

                                              2
and the accident occurred. Defendant suffered a concussion and a fractured neck.
Defendant’s ex-wife denied that she grabbed the wheel of the car and claimed that they
had gone shopping and to Taco Bell before the accident occurred. She told the police
that they had argued because she told the defendant that she was seeing someone else.
       On August 22, 2011, defendant admitted the probation violation. A sentencing
hearing was held on October 26, 2011; the court took the matter under submission.
       On November 18, 2011, the court sentenced defendant to the previously
suspended term of eight years in state prison. The court found that continuing defendant
on probation would be inappropriate given defendant’s numerous violations and
extremely serious conduct. The court noted that the victim in the underlying case
continued to suffer ramifications from her injuries including seizures. The court further
found that defendant had consistently shown a blatant disregard for court orders, and that
his current enthusiasm to meet the conditions of probation lacked credibility.
                                        DISCUSSION
       Defendant contends that the trial court abused its discretion in sentencing him to
serve the previously suspended sentence of eight years.
       The court has discretion to revoke probation in the interests of justice when it
“has probable cause to believe that the supervised person is violating any term or
condition of his or her supervision . . . .” (§ 1203.2, subd. (a).) While the court’s
discretion is very broad, the court may not act arbitrarily or capriciously, and its
determination must be based on the facts before it. (People v. Angus (1980) 114
Cal.App.3d 973, 987–988.) A trial court’s decision is accorded great weight on appeal,
and it will not be reversed on appeal unless there is a manifest abuse of discretion
resulting in a miscarriage of justice. (Id. at p. 988.)
       Here, defendant admitted that he violated the conditions of probation. The
underlying conviction was a serious one in which defendant caused the victim to suffer
great bodily injury with resulting complications including seizures she still endures. In
addition, defendant continually violated probation, including not only contacting his ex-
wife, but violating other conditions of probation including failing to complete community


                                               3
service hours and not fully participating in a domestic violence program.3 Indeed,
defendant was terminated from the domestic violence program in July 2011, following
reports that he acted inappropriately during sessions with other group members, which
reflected that he was not taking the program seriously.
       The record thus fully supports the trial court’s exercise of discretion to deny
probation and order defendant to serve the previously imposed term. Probation is a
privilege (see People v. Bravo (1987) 43 Cal.3d 600, 608); defendant failed to abide by
its conditions.
                                      DISPOSITION
       The judgment is affirmed.




                                                  _________________________
                                                  Rivera, J.


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Humes, J.




3
  Although defendant was placed on probation in 2007, as of February 3, 2009, defendant
had completed just three hours of work. Between February 2009 and February 2010, he
completed 318 of the 500 hours ordered, but did not complete any more hours before the
Volunteer Center closed his case in June 2010. The probation department also reported
that defendant had been fired from one of his placements.

                                             4